PER CURIAM: Jaquan Young appeals the sentence the district court imposed following his plea of guilty to conspiracy to distribute a controlled substance. 21 U.S.C. §§ 841(a)(1), 846. Young argues that the district court clearly erred by imposing a two-level enhancement under section 2Dl.l(b)(l) of the Sentencing Guidelines and by declining to apply a mitigating-role reduction under section 3B1.2. But we cannot afford Young any meaningful relief. Young was sentenced to the statutory-minimum sentence of 120 months of imprisonment. So any error in calculating his advisory guideline range was harmless. See United States v. Chirino-Alvarez, 615 F.3d 1344, 1346 (11th Cir. 2010). We affirm. AFFIRMED.